OPINION
Defendant Marshal C. Warfield appeals a judgment of the Court of Common Pleas of Delaware County, Ohio, convicting and sentencing him for one count of corruption of a minor in violation of R.C.2907.04, after a bench trial. The court's judgment entry on the sentence was filed September 9, 1999. Appellant's notice of appeal was filed October 20, 1999. App.R. 4 (A) provides a party must file the notice of appeal within 30 days of entry of judgment. Pursuant to App.R. 14 (A), appellant's 30 day time period would begin to run on September 10, 1999, the day after the sentencing entry was filed. The 30 day time period would end on October 9, 1999, but because that date was a Saturday, appellant's last day for filing was Monday, October 11, 1999. We conclude appellant's notice of appeal, filed October 12, 1999 was untimely.
We find we lack jurisdiction to entertain this appeal. Accordingly, the appeal is dismissed.
By READER, V.J.
HOFFMAN, P.J., and WISE, J., concur.